UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                                FILED
                                                                                           NOV 23 2009
Russell E.D. Robinson,                        )
                                                                                   Clerk, U.S. District and
                                              )                                      Bankruptcy Courts
               Plaintiff,                     )
                                              )
        v.                                    )
                                              )
                                                      Civil Action No.
                                                                              O~     2215
Federal Bureau of Prisons,                    )
                                              )
               Defendant.                     )


                                   MEMORANDUM OPINION

       This civil action, brought pro se, is before the Court on its initial review of the complaint

and application to proceed in forma pauperis. The application will be granted and the complaint

will be dismissed on the ground of res judicata.

        Plaintiff is a federal prisoner incarcerated in Jesup, Georgia. He challenges as

unconstitutional the Bureau of Prisons's policy "requiring 'TRULINCS' Generated Outgoing

Mailing Labels." Compl. at 1. Plaintiff acknowledges that the United States District Court for

the Southern District of Georgia has dismissed his case raising the same claim against Bureau of

Prison employees. See Compl. at 2; Robinson v. Coughlin, Civ. Action No. 209-089 (S.D. Ga.)

(Order of August 18,2009) (adopting Magistrate Judge's Report and Recommendation of August

4, 2009) (dismissing case for failure to state a claim upon which relief may be granted).

       Under the principle of res judicata, a final judgment on the merits in one action "bars any

further claim based on the same 'nucleus of facts' .... " Page v. United States, 729 F.2d 818,

820 (D.C. Cir. 1984) (quoting Expert £lec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir. 1977))

and involving the same parties or their privies. Taylor v. Blakey, 490 F.3d 965,969-70 (D.C.

Cir. 2007) (citing cases). Res judicata bars not only the relitigation of claims that were
                                                                                                   "11111 _ _ _ _ __




previously raised, but also of claims that "could have been raised in that action." Apotex, Inc. v.

Food & Drug Admin., 393 F.3d 210, 218 (D.C. Cir. 2004) (quoting Drake v. FAA, 291 F.3d 59,

66 (D.C. Cir. 2002» (emphasis in original). Thus, plaintiff may not circumvent this bar by

raising a new legal theory. Id. Because the underlying facts of this civil action existed at the

time of the prior civil action in Georgia, plaintiff is foreclosed from litigating the claim anew in

this Court. A separate Order of dismissal accompanies this Memorandum Opinion.




     Il~"·~
Date:~er ~, 2009
                                               GJ~~
                                               United States District Judge




                                                 2